Citation Nr: 0115588	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1999 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for PTSD 
was denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
that to provide a medical examination when such examination 
is necessary to make a decision on the claim.  Id. at § 3(a) 
(to be codified as amended at 38 U.S.C. § 5103A).  In the 
present case, the most recent clinical records showing 
treatment for PTSD are VA outpatient treatment records dated 
in June 1999.  The veteran subsequently submitted a VA 
Certification of Visit indicating that the veteran had 
received outpatient treatment on August 10, 1999; however, a 
copy of clinical records from this treatment are not 
presently associated with the claims folder.  

In April 2000, the veteran and his representative met with a 
RO Decision Review Officer (DRO).  An DRO Conference Report 
indicates that the veteran reported that he was being treated 
for PTSD at the Nashville VA Medical Center (VAMC).  While 
the RO requested treatment records generated after June 1999 
from the VAMC Nashville, a review of the claims folder 
indicates that these recent treatment records are not 
associated with the claims folder.  The procurement of such 
pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

In addition, the veteran has submitted statements in which he 
describes several in-service stressors.  He also described 
in-service stressors on VA examination in May 2000.  In order 
to assure that the evaluation of the claim is fully informed, 
the RO should attempt to verify the veteran's alleged 
stressors.  The veteran has provided some details for the 
alleged stressors, and the RO should also give him an 
opportunity to provide additional details regarding these 
events.  The veteran is advised that this information is 
vitally necessary to obtain supportive evidence of his 
particular stressful events, and if he does not provide 
sufficient details, an adequate search for verifying 
information cannot be conducted.  Based on the statements he 
has submitted, the RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 22150-3197 (formerly 
the Environmental Support Group) for its assistance in 
verifying the reported stressors.  The RO should also inform 
the veteran of the need to submit independent evidence 
verifying his stressors and allow him an appropriate 
opportunity to submit such evidence.

Accordingly, based on the discussion above, this case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
since June 1999.  After securing the 
necessary release, the RO should obtain 
these records.  The RO should make 
another attempt to obtain treatment 
records from the Nashville VAMC dated 
after June 1999.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further efforts 
to obtain those records would be futile, 
the RO should so indicate in the claims 
folder.  If any identified evidence is not 
available, the RO should notify the 
appellant as mandated by the Veterans 
Claims Assistance Act of 2000.

2.  The RO should also advise the veteran 
to submit more specific and any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service.  He should provide as many 
details as possible of the claimed 
stressors such as dates, places, detailed 
descriptions of the events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events at 
the time of their occurrence.  

3.  After completion of the above, the RO 
should review the file and prepare a 
summary of all the claimed stressors. 
This summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) [previously the United States 
Army and Joint Services Environmental 
Support Group (ESG)], 7798 Cissna Road, 
Springfield, VA 22150. They should be 
requested to provide any information, 
which might corroborate the veteran's 
alleged stressors.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of an alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner who has never previously 
examined or treated the veteran, if 
possible, to determine the diagnoses of 
all psychiatric disorders that are 
present.  The entire claims folder and a 
copy of this remand must be made 
available to the examiner prior to this 
examination. The examination report 
should reflect review of pertinent 
material in the claims file. The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
PTSD and whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied under DSM-IV. The 
examination report should reflect review 
of the claims file.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner. The examiner should integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.

5.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Upon completion of the all of the 
development set forth above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
7.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




